Citation Nr: 1456026	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1975 until July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the RO.

In September 2012, the Veteran testified from the RO by way videoconference technology at hearing with the undersigned Veterans Law Judge.  

In March 2014, the Board remanded this matter for further evidentiary development. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record reflects that further development is warranted.

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities. 

In this case, the Veteran's only service connected disability is the left clavicle fracture with left rotator cuff syndrome, evaluated as 30 percent disabling.  The evidence of record includes conflicting findings concerning the impact of the Veteran's left clavicle fracture on his ability to work.  

Accordingly, the Board requested that a social and industrial survey be obtained in order to determine whether the Veteran was able to maintain substantially gainful employment.

A social and industrial survey was conducted in March 2014.  The examiner merely stated that, it was evident that the majority of the Veteran's work experience consisted of physical labor and due to the Veteran's limitation of motion, he was not able to continue to work.  She also noted that he had been prescribed pain medications that impaired his ability to drive or perform other tasks.  

The examiner did not, however, provide an opinion as to whether the Veteran was able to secure or maintain any form of substantially gainful employment, to include work in a sedentary environment, consistent with his educational and occupational history.

As such, the Board finds that an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the social worker who conducted the March 2014 social and industrial survey, if available, to obtain an addendum opinion. 

The social worker should provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment consistent with educational and occupational history .  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing all indicated development, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




